             Case 5:20-cv-01277-J Document 18 Filed 08/19/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF OKLAHOMA

JESSIE F. TRUITT III,                            )
                                                 )
                 Plaintiff,                      )
                                                 )
v.                                               )       Case No. CIV-20-1277-J
                                                 )
CARL BEAR, et al.,                               )
                                                 )
                 Defendants.                     )

                                             ORDER

          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, brings this action

pursuant to 42 U.S.C. § 1983. The matter was referred to United States Magistrate Judge Gary M.

Purcell for initial proceedings consistent with 28 U.S.C. § 636. [Doc. No. 5]. On July 22, 2021,

Judge Purcell issued a Report and Recommendation recommending that this case be dismissed

without prejudice based on Plaintiff’s failure to serve Defendants and/or comply with the Court’s

orders.     [Doc. No. 17].     Plaintiff was advised of his right to object to the Report and

Recommendation by August 11, 2021. No objection has been filed. Plaintiff has therefore waived

any right to appellate review of the factual and legal issues in the Report and Recommendation.

See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

          Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 17] and

DISMISSES this case without prejudice based on Plaintiff’s failure to serve Defendants and/or

comply with the Court’s orders.

          IT IS SO ORDERED this 19th day of August, 2021.
